


110 HR 1057 IH: Education Improvement Tax Cut

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1057
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Paul (for
			 himself, Mr. Bartlett of Maryland,
			 Mr. Garrett of New Jersey, and
			 Mr. Sensenbrenner) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for amounts contributed to charitable organizations
		  which provide elementary or secondary school scholarships and for contributions
		  of, and for, instructional materials and materials for extracurricular
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Education Improvement Tax Cut
			 Act.
		2.Credit for
			 contributions to charitable organizations which provide elementary or secondary
			 school scholarships
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Contributions
				to organizations providing elementary or secondary school scholarships
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified scholarship contributions of the taxpayer for the
				taxable year.
						(b)Maximum
				creditThe credit allowed by subsection (a) for any taxable year
				shall not exceed $5,000 (one-half such amount in the case of a married
				individual (as determined under section 7703) filing a separate return).
						(c)Qualified
				scholarship contributionFor purposes of this section—
							(1)In
				generalThe term qualified scholarship contribution
				means, with respect to any taxable year, the amount which would (but for
				subsection (d)) be allowable as a deduction under section 170 for cash
				contributions to a school tuition organization.
							(2)School tuition
				organization
								(A)In
				generalThe term school tuition organization means
				any organization described in section 170(c)(2) if the annual disbursements of
				the organization for elementary and secondary school scholarships are normally
				not less than 90 percent of the sum of such organization’s annual gross income
				and contributions and gifts.
								(B)Elementary and
				secondary school scholarshipThe term elementary and
				secondary school scholarship means any scholarship excludable from gross
				income under section 117 for expenses related to education at or below the 12th
				grade.
								(d)Denial of double
				benefitNo deduction shall be allowed under this chapter for any
				contribution for which a credit is allowed under this section.
						(e)Election To have
				credit not apply
							(1)In
				generalA taxpayer may elect to have this section not apply for
				any taxable year.
							(2)Time for making
				electionAn election under paragraph (1) for any taxable year may
				be made (or revoked) at any time before the expiration of the 3-year period
				beginning on the last date prescribed by law for filing the return for such
				taxable year (determined without regard to extensions).
							(f)Cost-of-living
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2007, the dollar amount contained in subsection (b) shall
				be increased by an amount equal to—
							(1)such dollar
				amount, multiplied by
							(2)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
							If any
				increase determined under the preceding sentence is not a multiple of $10, such
				increase shall be increased to the next highest multiple of $10. In the case of
				a married individual (as determined under section 7703) filing a separate
				return, the preceding sentence shall be applied by substituting
				$5 for $10 each place it appears.(g)RegulationsThe
				Secretary shall prescribe regulations to carry out this section, including
				regulations providing for claiming the credit under this section on Form
				1040EZ.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Contributions to organizations
				providing elementary or secondary school
				scholarships.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Credit for
			 contributions of and for instructional materials and materials for
			 extracurricular activities
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits), as
			 amended by this Act, is amended by inserting after section 25E the following
			 new section:
				
					25F.Contributions
				of and for instructional materials and materials for extracurricular
				activities
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified school materials contributions of the taxpayer for the
				taxable year.
						(b)Maximum
				creditThe credit allowed by subsection (a) for any taxable year
				shall not exceed $5,000 (one-half such amount in the case of a married
				individual (as determined under section 7703) filing a separate return).
						(c)Qualified school
				materials contributionFor purposes of this section—
							(1)In
				generalThe term qualified school materials
				contribution means, with respect to any taxable year, the amount which
				would (but for subsection (d)) be allowable as a deduction under section 170
				for—
								(A)any cash
				contribution to any elementary or secondary school if such contribution is
				designated to be used solely to acquire qualified school materials,
								(B)any contribution of
				qualified school materials to any elementary or secondary school, and
								(C)any cash
				contribution to a school materials organization.
								(2)Elementary or
				secondary schoolThe term elementary or secondary
				school means any organization described in section 170(b)(1)(A)(ii)
				which provides education solely at or below the 12th grade.
							(3)School materials
				organization
								(A)In
				generalThe term school materials organization means
				any organization described in section 170(c)(2) if—
									(i)the primary
				function of the organization is to raise funds for elementary or secondary
				schools, and
									(ii)the annual
				disbursements of the organization for qualified school materials which are
				provided to elementary and secondary schools are normally not less than 90
				percent of the sum of such organization’s annual gross income and contributions
				and gifts.
									(B)Qualified school
				materialsThe term qualified school materials
				means—
									(i)instructional
				materials and equipment, including library books and materials, computers, and
				computer software, and
									(ii)materials and
				equipment for school-sponsored extracurricular activities.
									(d)Denial of double
				benefitNo deduction shall be allowed under this chapter for any
				contribution for which a credit is allowed under this section.
						(e)Election To have
				credit not apply
							(1)In
				generalA taxpayer may elect to have this section not apply for
				any taxable year.
							(2)Time for making
				electionAn election under paragraph (1) for any taxable year may
				be made (or revoked) at any time before the expiration of the 3-year period
				beginning on the last date prescribed by law for filing the return for such
				taxable year (determined without regard to extensions).
							(f)Cost-of-living
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2007, the dollar amount contained in subsection (b) shall
				be increased by an amount equal to—
							(1)such dollar
				amount, multiplied by
							(2)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
							If any
				increase determined under the preceding sentence is not a multiple of $10, such
				increase shall be increased to the next highest multiple of $10. In the case of
				a married individual (as determined under section 7703) filing a separate
				return, the preceding sentence shall be applied by substituting
				$5 for $10 each place it appears.(g)RegulationsThe
				Secretary shall prescribe regulations to carry out this section, including
				regulations providing for claiming the credit under this section on Form
				1040EZ.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code, as amended by this Act, is amended by
			 inserting after the item relating to section 25E the following new item:
				
					
						Sec. 25F. Contributions of and for
				instructional materials and materials for extracurricular
				activities.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
